Citation Nr: 0016882	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for sterility, claimed 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a vascular 
disorder, claimed secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active naval service from August 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which 
denied service connection for chloracne, a vascular disorder, 
and sterility, all claimed as residuals of exposure to Agent 
Orange.  

In November 1997, the Board remanded the matter for due 
process considerations, including affording the veteran a 
hearing as he requested.  Despite repeated attempts by the RO 
to locate him, no communication has been received from the 
veteran since the Board's November 1997 remand.  Thus, the 
Board will proceed with consideration of his claims based on 
the evidence of record.  


FINDINGS OF FACT

1.  Chloracne, sterility, or a vascular disorder were not 
clinically evident in service for many years thereafter.

2.  The record contains no competent medical evidence of a 
link between any current chloracne, sterility or vascular 
disorder and the veteran's period of service any incident 
therein, including exposure to Agent Orange, or any claimed 
continuous symptomatology.


CONCLUSION OF LAW

The veteran's claims of service connection for chloracne, 
sterility, or a vascular disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in July 1973, 
he was treated aboard the USS Haleakala after he sustained a 
second degree burn on his left upper arm.  The following 
month, he sustained first and second degree sunburns on his 
legs and was later admitted for observation after he 
developed cellulitis on his legs, secondary to the second 
degree sunburn.  At his November 1974 military separation 
medical examination, clinical evaluation of his vascular and 
genitourinary systems was normal.  His skin was also 
clinically normal, but for three tattoos.  

The veteran's DD Form 214 shows that he had approximately one 
year and eleven months of foreign and/or sea service.  He was 
awarded the National Defense Service Medal, but no awards or 
decorations indicative of service in Vietnam or its 
contiguous waters.

In May 1975, the veteran submitted a claim of service 
connection for a back disability.  His application is silent 
for complaints of chloracne, sterility, or a vascular 
disorder.  In support of his claim, a private physician 
submitted a June 1975 medical certificate showing a diagnosis 
of low back strain.  Findings of chloracne, sterility, or a 
vascular disorder were not recorded by the physician.  At a 
July 1975 VA medical examination, mild acne vulgaris of the 
face and anterior chest wall was noted.  Also noted was 
bilateral testicular atrophy.  By August 1975 rating 
decision, the RO denied service connection for a low back 
disability.

In April 1992, the veteran submitted a claim for nonservice-
connected disability pension benefits, indicating that he was 
totally disabled.  In support of his claim, he submitted a 
July 1992 letter in which a private physician indicated that 
the veteran was totally disabled due to a right below-the-
knee amputation in 1991 secondary to vascular injury, deep 
venous thrombosis of the leg and amputated stump, pulmonary 
embolism secondary to deep venous thrombosis of the leg, and 
acute and chronic depression.  Also submitted were private 
treatment records showing treatment for peripheral vascular 
disease and hypertrophic cardiomyopathy.

At a September 1992 VA medical examination, the veteran 
reported an in-service history of cellulitis, which 
apparently resolved.  He also indicated that he had sustained 
a couple of injuries to his right leg while working in a mill 
in 1986.  In 1987, he indicated that he had been hospitalized 
for right leg thrombosis with pulmonary embolus and in 1990, 
he underwent a right popliteal artery bypass which eight 
months later failed.  He indicated that he had a right below-
the-knee amputation in April 1991.  Currently, the veteran 
had multiple system complaints.  He complained of itching 
skin, stating that he had several excoriations because he 
tended to scratch his skin at night.  He also complained of 
urinary frequency.  Physical examination showed multiple 
excoriated areas over the back, arms, and left lower 
extremity.  The diagnoses included history of right lower 
extremity thrombosis in 1987 with complications of pulmonary 
emboli, status post right popliteal artery bypass in 1990, 
and status post below-the-knee amputation in 1991.  The 
veteran was awarded pension benefits, effective April 1992.

In July 1994, he submitted a claim of service connection for 
residuals of exposure to Agent Orange.  He indicated that he 
served aboard a ship off the coast of Vietnam and that, 
during that time, he spilled some pesticides on his back from 
a broken container.  He indicated that this exposure had 
caused a chloracne problem on his back, hips, and thighs and 
that he had been treated for chloracne at the Roseburg and 
Portland VA Medical Centers.  He also claimed that he 
developed a blood disease which caused his blood to clot, 
resulting in a bypass surgery on the right leg and an 
amputation.  He stated that his physicians had told him that 
his condition could very well have been caused by Agent 
Orange.  The veteran also indicated that his exposure to 
Agent Orange had caused sterility.

In support of his claim, the RO obtained VA clinical records 
dated from October 1992 to January 1996.  These records show 
treatment for several disorders, including hypercoagulation 
state, vascular disease, and a skin condition.  The veteran 
also received continued treatment for difficulties relating 
to his prosthesis.  In pertinent part, these records show 
that in August 1993, the veteran was treated for a rash on 
his arms and chest; the assessment was pruritus.  Another 
treatment record, dated in June 1994, shows notations of 
"Agent Orange exposure" and questionable chloracne.  In 
April 1995, it was noted that the veteran had multiple 
excoriations on both upper extremities which he felt were 
related to Agent Orange exposure; however, the examiner noted 
that the veteran's skin condition had apparently been given 
another diagnosis by the dermatology department.  In February 
1996, the veteran reported a longstanding history of a body 
rash.  

On his substantive appeal, the veteran requested a personal 
hearing before a Member of the Board at the RO.  Thereafter, 
in July 1996, he elected to attend a hearing before a Hearing 
Officer at the Boise RO, in lieu of his requested Board 
hearing.  The following month, the RO received notification 
from the veteran's representative that the veteran had been 
incarcerated in Oregon.  Accordingly, he requested that the 
veteran's hearing be scheduled at the Portland RO.  By 
November 1996 letter, sent to his last known address, the 
veteran was notified of the time and date of his hearing.  He 
failed to appear and neither furnished an explanation for his 
failure to appear nor requested a postponement or another 
hearing.  There is no indication of record that the veteran 
did not receive the notification letter.

Nonetheless, the RO attempted on several occasions thereafter 
to locate the veteran for purposes of affording him his 
requested hearing.  The record shows that the RO contacted 
the veteran's financial institution, his representative, and 
the facility in which he had been incarcerated through 
September 1996, in an attempt to obtain a recent address or 
telephone number.  The RO sent letters to the addresses 
provided by these institutions, but the veteran did not 
respond to any of the RO's communications.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including cardiovascular-
renal disease and Buerger's disease) become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that under the plain language of 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence element of a 
well-grounded claim is not satisfied where the veteran has 
not developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e).  In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).

If a veteran was exposed (or presumably exposed) to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas. 38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

The veteran claims that he served aboard a ship off the coast 
of Vietnam and that during that time, he spilled some 
pesticides on his back from a broken container; he maintains 
that this exposure resulted in chloracne, a vascular disease, 
and sterility.

As set forth above, both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent.  McCartt, supra.  

In this case, the veteran's DD Form 214 shows that although 
he had approximately one year and eleven months of foreign 
and/or sea service, he received no awards or decorations 
indicative of service in Vietnam or its contiguous waters.  
He claims, however, that he did have service in the waters 
offshore of Vietnam, while aboard the USS Haleakala.  His 
statements to this effect will be presumed credible for the 
limited purpose of determining whether this claim is well-
grounded.  King v. Brown, 5 Vet. App. 19 (1993). 

The Board next observes that sterility and a vascular 
disorder are not among the disabilities listed in 38 C.F.R. § 
3.309(e).  Thus, presumptive service connection for these 
disorders due to Agent Orange exposure is not warranted, 
regardless of whether or not the veteran had service on a 
ship in the waters off the coast of Vietnam.  McCartt, supra.  

Chloracne, however, is one of the diseases which VA has 
determined is associated with exposure to herbicides used in 
Vietnam during the Vietnam era.  See 61 Fed. Reg. 57,587 
(1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  In this case, 
however, the record contains only one notation of 
"questionable chloracne" many years after the veteran's 
service separation; the remainder of the competent medical 
evidence of record shows no diagnosis or indication of the 
presence of chloracne.  

In view of the lack of verification of the veteran's Vietnam 
service and the questionable diagnosis of chloracne, it is 
certainly debatable whether the criteria for the presumption 
of exposure to Agent Orange in service have been met.  
McCartt, supra.  Even assuming arguendo that the presumption 
of exposure to Agent Orange is for application, the Board 
notes that under 38 C.F.R. § 3.307(a)(6)(ii), to establish 
service connection for chloracne on a presumptive basis, this 
disease must have become manifest to a degree of 10 percent 
or more within one year of separation from active service.  
In this case, the earliest medical evidence in the claims 
file of a diagnosis of chloracne (and a questionable one at 
that) is in June 1994, approximately 20 years after the 
veteran's service separation.  Thus, as the record contains 
no competent medical evidence demonstrating that chloracne 
was present in service or to a compensable degree within the 
first post-service year, service connection for chloracne on 
a presumptive basis is not warranted.  See 38 C.F.R. § 
3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board 
has reviewed the evidence of record to determine if service 
connection for chloracne, sterility, or a vascular disorder 
on a direct basis is warranted.  

In that regard, the Board notes that the veteran's service 
medical records are negative for any complaints or findings 
of sterility or a vascular disorder.  Likewise, the post-
service medical record is negative for notations of a 
vascular disorder for many years after service separation.  
The record contains no competent medical evidence of a 
current diagnosis of sterility.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In any event, the record contains no 
competent medical evidence of a nexus between any vascular 
disorder or sterility and the veteran's military service, any 
incident therein (including exposure to Agent Orange), or any 
continuous symptomatology.  Thus, these claims are not well 
grounded.

With respect to the claim of service connection for 
chloracne, it is noted that the veteran's service medical 
records are negative for complaints or findings of chloracne 
or a chronic skin disorder.  At his November 1974 military 
discharge medical examination, his skin was normal on 
clinical evaluation.  Again, the only post-service 
indications of chloracne of record are the veteran's lay 
opinions and a single notation of "questionable chloracne" 
about 20 years after service separation.  Again, the record 
contains no competent medical evidence of a link between any 
current chloracne or skin condition and the veteran's active 
service any incident therein, including presumed exposure to 
Agent Orange, or any continuous symptomatology.  In the 
absence of such evidence, the claim of service connection for 
chloracne is not well grounded.  

Since well-grounded claims of service connection for 
chloracne, sterility, and a vascular disorder have not been 
submitted, VA is not obligated to assist the veteran in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
5107(a).  

Even assuming that the claim of service connection for 
chloracne was well grounded in light of the notations in the 
June 1994 VA outpatient treatment record, the Board observes 
the preponderance of the evidence would nonetheless be 
against the claim.  Again, the record shows only one 
diagnosis of "questionable chloracne" approximately 20 
years after service separation.  On the other hand, the other 
medical evidence of record, which is not equivocal (and 
therefore more probative), attributes the veteran's skin 
symptoms to other diagnoses, such as pruritus and acne 
vulgaris, not chloracne.  There is no indication that any 
current skin disorder is due to claimed exposure to Agent 
Orange.

The Board also finds that even if the veteran's claims were 
well grounded, a remand to fulfill any duty to assist him in 
the development of facts pertinent to the claim or to advise 
him of evidence needed to complete his application would be 
fruitless.  38 U.S.C.A. §§ 5103(a), 5107(a).  As set forth 
above, a review of the record reveals no communication from 
the veteran since July 1996, a period of approximately four 
years, despite repeated attempts by the RO to locate him.  

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of inquiry deemed appropriate.  
See, e.g., Hyson v. Derwinski, 5 Vet. App. 262 (1993); see 
also 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
In this case, the veteran was advised that more was required 
of him to adjudicate the claims, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); 38 C.F.R. 
§ 3.138(a) (1999) (regarding abandoned claims).  

Finally, the Board notes that in May 2000 written arguments, 
the veteran's representative argued that his matter should be 
remanded again to afford the veteran a third opportunity to 
appear at a hearing.  He has argued that the RO has not 
fulfilled the Board's remand instructions because the veteran 
has not been located and/or attended a hearing.  The Board 
disagrees.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id. at 271.  In Roberts v. West, 13 Vet. App. 185 
(1999), however, the Court held that when a claim is not well 
grounded, VA has no duty to assist in developing the claim; 
as such, additional action by the Board to enforce a remand 
order that was not complied with is not required under 
Stegall.  Regardless, the Board finds that any failure by the 
RO to achieve the remand development requested by the Board 
is due solely to the veteran's lack of cooperation.  In fact, 
the Board observes that the veteran's representative was also 
unable to contact the veteran.  Therefore, the Board 
concludes that there has been substantial compliance with the 
remand directives of the Board by the RO and that no further 
action on the part of VA is necessary.  Stegall, supra.


ORDER

Service connection for chloracne, sterility, and a vascular 
disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

